Citation Nr: 0004350	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-08 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had periods of active service from December 1942 
to September 1945, November 1946 to April 1949, and June 1949 
to June 1958.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, in February 1998 which denied the 
claimed benefits.  


REMAND

On review of the claims file, the Board notes that the two 
most recent VA audiological evaluations, conducted only about 
two months apart, revealed pure tone thresholds and speech 
discrimination scores that, while not markedly dissimilar, 
are sufficiently different as to result in different numeric 
designations as might warrant assignment of differing 
percentage evaluations for the veteran's service-connected 
hearing loss.  The Board believes that resolution of this 
apparent discrepancy is necessary to arrive at a proper 
rating for his hearing loss.  

The Board regrets the delay required by an additional Remand 
in this case, but believes a further audiological examination 
to clarify the noted discrepancy would be in the veteran's 
best interest in light of the reported findings and his own 
contentions.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any treatment or examination, VA or non-
VA, that the veteran has received for his hearing 
loss.  All records so received should be associated 
with the claims file.  


2.  The RO should schedule the veteran for a 
special audiological examination in order to 
ascertain the nature and severity of the bilateral 
defective hearing.  The claims file should be made 
available to and be reviewed by the examiner in 
conjunction with the examination.  All tests deemed 
necessary by the examiners should be completed.  

3.  Upon completion of the requested development of 
the record, the RO should again review the 
veteran's claim for an increased rating for his 
bilateral hearing loss, including consideration for 
referral for an extraschedular rating.  If action 
taken remains adverse to the veteran, he and his 
accredited representative should be furnished with 
a supplemental statement of the case, and they 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


